Case 19-40057-JMM         Doc 43     Filed 07/03/19 Entered 07/03/19 15:39:00         Desc Main
                                    Document      Page 1 of 2



Matthew T. Christensen, ISB: 7213
ANGSTMAN JOHNSON
199 N. Capitol Blvd, Ste 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 853-0117
Email: mtc@angstman.com

Attorney for Debtors

                           UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO

In re:                                               Case No. 19-40057-JMM
                                                     Chapter 11
TIMOTHY D. SEMONES and SUSAN C.
DESKO,                                               NOTICE OF DISCLOSURE STATEMENT
                                                     HEARING
Debtors.



          YOU ARE HEREBY NOTIFIED that the Debtors in Possession have filed a proposed

Disclosure Statement containing information concerning the Debtors in Possession, an

explanation of the Plan of Reorganization, and a brief explanation of the business activities and

financial information of the Debtors.

          YOU ARE FURTHER NOTIFIED that a hearing to determine whether such statement

contains adequate information as required by Section 1125 of Title 11 United States Code, will

be held before the US Bankruptcy Judge Joseph M. Meier on the 12th day of August, 2019, at

10:00 a.m. at the Federal Building in Boise, Idaho located at 550 W. Fort St., Boise, Idaho

83702. Written objections and/or proposed modifications to the Disclosure Statement must be

filed not less than seven (7) days prior to the time set for hearing.

          YOU ARE FURTHER NOTIFIED that a copy of the proposed Disclosure Statement

accompanies this Notice and is on file with the Court and available to you for inspection.



NOTICE OF DISCLOSURE STATEMENT HEARING – PAGE 1
Matter: 13099-001
Case 19-40057-JMM          Doc 43     Filed 07/03/19 Entered 07/03/19 15:39:00         Desc Main
                                     Document      Page 2 of 2



Requests for additional copies of the Disclosure Statement should be directed to: Matthew T.

Christensen, Angstman Johnson, 199 N. Capitol Blvd, Ste 200, Boise, Idaho 83702.

          YOU ARE FURTHER NOTIFIED that if the Disclosure Statement is approved by the

Court, a copy of the Order will be provided to all parties in interest along with the proposed

Plan(s) of reorganization.

          YOU ARE FURTHER NOTIFIED that the hearing upon the adequacy of the Disclosure

Statement may be adjourned from time to time by announcement made in open court without

further written notice to parties in interest.

          DATED this 3rd day of July, 2019.

                                                         /s/ Matt Christensen
                                                  MATTHEW T. CHRISTENSEN
                                                  Attorney for Debtors



                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3RD day of July, 2019, I filed the foregoing NOTICE
OF DISCLOSURE STATEMENT HEARING electronically through the CM/ECF system,
which caused the following parties to be served by electronic means, as more fully reflected on
the Notice of Electronic Filing:

          Matthew T. Christensen                      mtc@angstman.com
          U.S. Trustee                                ustp.region18.bs.ecf@usdoj.gov
          Craig W. Christensen                        cwc@racinelaw.net
          Scott D. Goldsmith                          goldsmith.scott@dorsey.com
          J. Michael Keyes                            keyes.mike@dorsey.com
          Lesley Lueke                                ecfidb@aldridgepite.com
          Edward B. Magarian                          magarian.edward@dorsey.com
          Chad R. Moody                               chad@angstman.com
          Steven T. Waterman                          waterman.steven@dorsey.com

          Any others as listed on the Court’s ECF Notice.

                                                       /s/ Matt Christensen
                                                 Matthew T. Christensen



NOTICE OF DISCLOSURE STATEMENT HEARING – PAGE 2
Matter: 13099-001
